Citation Nr: 1135521	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO in Cleveland, Ohio, which denied service connection for tinnitus.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of the evidence.  The Board will proceed.  38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

The Veteran's tinnitus is the result of inservice noise exposure.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran reports that he has tinnitus.  The Veteran's private treatment records and a September 2005 VA examination report indicate that he bears a current diagnosis of bilateral tinnitus.  The current disability is well established.  See Hickson.  

The Veteran served as an artillery man in the Marine Corps and contends that his tinnitus is a result of noise exposure.  The Veteran's January 2006 Notice of Disagreement states that he had four months of intense training on the Isle of Vieques.  He also states that he had training as a bomb technician at Fort Huachuca in 1975.  The Veteran reported serving on medical cruises and tactics in an environment that constantly exposed him to auditory stress.  The Veteran's report of noise exposure is consistent with his Military Occupational Specialty in anti-tank assault.  The inservice event is well established.  See Hickson.  

The Veteran was seen for a September 2005 VA examination in connection with this claim.  The Veteran reported an onset of tinnitus in 2003.  The examiner indicated that because the Veteran did not have tinnitus at separation or for 27 years thereafter that the condition was less likely than not related to service noise exposure.  

The Board sent this case for an additional opinion as to whether or not the Veteran's tinnitus was at least as likely as not caused by his inservice noise exposure.  The opinion was provided by an ear, nose and throat physician on review of the claims file.  The physician indicated that the Veteran's tinnitus was at least as likely related to service because tinnitus can be late appearing.

The opinions differ based on application of contrary medical principles to the facts of the case.  The Board is not able to evaluate the medical principles, only their application to the facts of the case.  As such, the two opinions are evenly split for and against the case.  The elements of current disability and inservice incurrence have been established.  The Board finds that the evidence relating the tinnitus to inservice noise exposure is in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

The claim for service connection for tinnitus has been granted, as discussed above.  As such, the Board finds that any error related to the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


